

117 S1959 IS: Keeping Your Retirement Act of 2021
U.S. Senate
2021-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1959IN THE SENATE OF THE UNITED STATESJune 7, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the age for required mandatory distributions from retirement accounts, and for other purposes.1.Short titleThis Act may be cited as the Keeping Your Retirement Act of 2021.2.Increase in age for required beginning date for mandatory distributions(a)In generalSection 401(a)(9)(C)(i)(I) of the Internal Revenue Code of 1986 is amended by striking age 72 and inserting age 75.(b)Spouse beneficiaries; special rule for ownersSubparagraphs (B)(iv)(I) and (C)(ii)(I) of section 401(a)(9) of the Internal Revenue Code of 1986 are each amended by striking age 72 and inserting age 75.(c)Conforming amendmentThe last sentence of section 408(b) of the Internal Revenue Code of 1986 is amended by striking age 72 and inserting age 75.(d)Effective dateThe amendments made by this section shall apply to distributions required to be made after December 31, 2021, with respect to individuals who attain age 72 after such date.